Title: General Orders, 19 August 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s House [West Point]Thursday August 19th 1779.
          Parole Ramapough—  C. Signs Rutland Romney—
        
        The Pay-Masters of the Maryland and of the 2nd 3rd & 4th 5th & 11th 7th & 8th Virginia regiments and of Armand’s & Von-Heer’s Marechausie, Corps are to apply to the Deputy-Pay-Master General for warrants to draw the hundred dollars gratuity for the men in their respective corps inlisted for the War previous to the 23rd of January last: The Muster-Rolls for those troops being returned.
      